DETAILED ACTION
This Office action is in response to the amendment filed on May 3, 2021, entered by the RCE filed on May 24, 2021.
Claims 1-20 are pending.
Claims 1, 5-8, 11, 12, 14, 15, and 18-20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 3, 2021 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John K. Winn (Reg. No. 58,579) on June 2, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 05/03/2021), please amend Claims 1, 5-8, 11, 12, 14, 15, and 18-20 as follows:

1. (Currently Amended) A method for generating test scripts, the method performed by a system for automated web testing, the system including a processor and a memory, the method comprising:
receiving, by a code generator server of the system, a series of steps defining a procedure to be taken when a website is opened;
linking, by the code generator server of the system, keywords in the series of steps with functional objects;
dynamically arranging, by the code generator server of the system, the functional objects according to the series of steps;
generating, by the code generator server of the system, the test scripts from the dynamically arranged functional objects;
sending, by the code generator server of the system, the test scripts to a testing manager of the system; and
of the system, the test scripts by cloning the test scripts from metadata, wherein as the metadata.

2. (Previously Presented) The method according to claim 1, wherein the series of steps are defined in a database of the metadata and the functional objects are defined in a database of master data.

3. (Previously Presented) The method according to claim 2, wherein a number of test scripts generated is defined in the database of the metadata.

4. (Original) The method according to claim 1, wherein the functional objects include controls within the website.

5. (Currently Amended) The method according to claim 1, further comprising:
determining, by the code generator server of the system, a change in the series of steps;
identifying, by the code generator server of the system, a position within a first test script in the test scripts;
updating, by the code generator server of the system, one or more rows within the first test script in the test scripts based on the change in the series of steps; and
providing, by the code generator server of the system, the first test script in the test scripts to the testing manager of the system.

6. (Currently Amended) The method according to claim 5, wherein the change in the series of steps is an addition to the series of steps and updating the one or more rows within the first test script in the test scripts includes adding new rows to the first test script in the test scripts at the position within the first test script in the test scripts.

7. (Currently Amended) The method according to claim 5, wherein the change in the series of steps is determined in response to a deployment trigger by the testing manager of the system, and wherein the deployment trigger occurs automatically in response to a code change for a web application.

8. (Currently Amended) A method for maintaining test scripts, the method performed by a system for automated web testing, the system including a processor and a memory, the method comprising:
determining, by a code generator server of the system, a change in steps of metadata stored in a database in communication with the code generator server of the system;
identifying, by the code generator server of the system, a position within a test script affected by the change in steps of the metadata;
updating, by the code generator server of the system, one or more rows within the test script in the database based on the change in steps of the metadata;
re-using, by the code generator server of the system, the test scripts by cloning the test scripts from the metadata, wherein as the metadata; and
providing, by the code generator server of the system, the test script to a testing manager of the system.

9. (Original) The method of claim 8, wherein the metadata defines step by step processes to be performed for the automated web testing.

10. (Original) The method of claim 8, wherein the metadata is configured to store a number of generated test scripts.

11. (Currently Amended) The method of claim 8, wherein the change in steps of the metadata is determined in response to a deployment trigger by the testing manager of the system.

12. (Currently Amended) The method of claim 11, wherein the deployment trigger by the testing manager of the system occurs automatically in response to a code change for a web application.

13. (Original) The method of claim 12, wherein determining the change in steps of the metadata comprises determining a presence of one or more new objects in a website.

14. (Currently Amended) The method of claim 11, wherein the deployment trigger by the testing manager of the system occurs manually.

15. (Currently Amended) The method of claim 14, wherein the manual deployment trigger includes a signal sent by a user to the code generation server of the system upon completion of a configuration of the metadata.

16. (Original) The method of claim 8, wherein the change in steps of the metadata includes a new feature added to a website.

17. (Original) The method of claim 8, wherein the change in steps of the metadata includes an update to an existing feature of a website.

18. (Currently Amended) A system for generating test scripts, comprising:
a code generator server including: a processor, and a memory in communication with the processor, wherein the memory includes a non-transitory computer-readable medium having program instructions stored therein which, when executed by the processor, cause the code generator server to:
receive a series of steps defining a procedure to be taken when a website is opened;
link keywords in the series of steps with functional objects;
dynamically arrange the functional objects according to the series of steps;
generate the test scripts from the dynamically arranged functional objects;
send the test scripts to a testing manager of the system; and
the test scripts from metadata, wherein as the metadata.

19. (Currently Amended) The system of claim 18, wherein when executed by the processor, the program instructions further cause the code generator server to:
determine a change in steps of the metadata stored in a database in communication with the code generator server, wherein the metadata defines step by step processes to be performed for automated web testing;
identify a position within a test script affected by the change in steps of the metadata;
update one or more rows within the test script in the database based on the change in steps of the metadata; and
provide the test script to the testing manager of the system.

20. (Currently Amended) The system of claim 19, wherein the change in steps of the metadata is determined in response to a deployment trigger by the testing manager of the system, and wherein the deployment trigger occurs automatically in response to a code change for a web application.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The closest cited prior art, the combination of US 2015/0160942 (hereinafter “Bhuiya”), US 2018/0285246 (hereinafter “Tuttle”), and US 2013/0104105 (hereinafter “Brown”), teaches finding the largest common series of statements from the sets. However, the combination of Bhuiya, Tuttle, and Brown fails to teach “re-using, by the code generator server of the system, the test scripts by cloning the test scripts from metadata, wherein webpage details, as presented on screens of computing devices, and child objects within webpages are stored in a database as the metadata” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claim 18.
The closest cited prior art, the combination of US 2012/0047488 (hereinafter “Ambichi”), US 2015/0160942 (hereinafter “Bhuiya”), US 2004/0133880 (hereinafter “Patemostro”), US 2018/0285246 (hereinafter “Tuttle”), and US 2013/0104105 (hereinafter “Brown”), teaches a state drive test editor. However, the combination of Ambichi, Bhuiya, Patemostro, Tuttle, and Brown fails to teach “re-using, by the code generator server of the system, the test scripts by cloning the test scripts from the metadata, wherein webpage details, as presented on screens of computing devices, and child objects within webpages are stored in a database as the metadata” as recited in independent Claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191